ICJ_140_ICERD_GEO_RUS_2008-10-15_ORD_01_NA_01_EN.txt.     JOINT DISSENTING OPINION OF VICE-PRESIDENT
        AL-KHASAWNEH AND JUDGES RANJEVA,
               SHI, KOROMA, TOMKA,
             BENNOUNA AND SKOTNIKOV

 nglish Original Text]

1. We have regretfully been obliged to vote against the Order granting
ovisional measures, persuaded as we are that the conditions for the
 option of such measures laid down in Article 41 of the Statute and by
e jurisprudence of the Court are not met in the present case. Needless
 say, our vote should not be construed as support for exonerating the
 rties from their obligations either under the International Convention
  the Elimination of All Forms of Racial Discrimination (CERD) or
 der international law more generally. On the contrary, we consider
at the Parties are under a continuing duty to conduct themselves in
nformity with their international obligations.
2. The power of the Court to indicate provisional measures is inherent
 its judicial function, as it enables the Court to ensure, in accordance
th the circumstances, that the very subject of the dispute submitted to
be preserved before the Court renders its judgment. It is for this reason
at the Court has full scope to indicate provisional measures exceeding
ose requested or to decide proprio motu. As these measures are binding
  both Parties (LaGrand (Germany v. United States of America), Judg-
 nt, I.C.J. Reports 2001, p. 506, para. 109), the Court must be all the
ore vigilant in assessing whether the conditions required for their indi-
tion have been met.
3. In the present case, as has been highlighted by the Court, the rights
  which Georgia claims protection, by way of a request for provisional
 asures, are “rights . . . that Georgia submits have been . . . violated by
ussia” during what it describes as the “Third Phase of Russia’s interven-
 n in South Ossetia and Abkhazia” (Order, para. 93) and which, accord-
g to it, dates back to the month of August 2008 (that is, beginning on
8 August, when armed conflict erupted between the two Parties).
It is curious, to say the least, that Georgia, which has cited acts of
cial discrimination allegedly committed by the Russian Federation
 ce the early 1990s in violation of CERD, has awaited the armed con-
ct with Russia (and South Ossetian forces) to which it is a party imme-
ately to seise the Court of a dispute relating to the interpretation and
e application of that Convention.
4. Be that as it may, and even when facing a request arising under such
nditions, the Court is bound to ascertain whether the conditions nec-
 ary for the indication of provisional measures here obtain.


                                                                        51

5. Georgia invokes Article 22 of CERD as the basis for the jurisdic-
n of the Court ; that Article provides :
      “Any dispute between two or more States Parties with respect to
   the interpretation or application of this Convention, which is not
   settled by negotiation or by the procedures expressly provided for in
   this Convention, shall, at the request of any of the parties to the dis-
   pute, be referred to the International Court of Justice for decision,
   unless the disputants agree to another mode of settlement.” (Order,
   para. 2.)

6. It is not disputed that both Georgia and the Russian Federation are
rties to the said Convention without reservations and are bound by
 ticle 22 thereof. However, regarding jurisdiction under Article 22 of
e Convention, the Parties differ on two questions :
  whether there is a dispute between them “with respect to the inter-
  pretation or application of this Convention” ;
  whether the precondition that the dispute “is not settled by negotia-
  tion or the procedures expressly provided for in this Convention” has
  been met in the present case.
7. We shall turn to the first point of disagreement between the Parties
 regards the jurisdiction of the Court in the present case, namely, the
 stence of a dispute concerning the interpretation or application of
ERD.

 8. Such a dispute must exist prior to the seisin of the Court. It is for
 s reason that the Court must consider whether the two Parties have
 posing views with regard to the interpretation or application of the
onvention. Admittedly, it is established that no such opposition was
er manifested before 8 August ; but was it manifested after 7-8 August
 d the outbreak of hostilities between the two States ? In other words,
e the violent acts which Georgia imputes to Russia likely to “com[e]
thin the provisions” of CERD, to reprise the terminology which the
ourt employed to decline jurisdiction prima facie in its Order of
June 1999 on the Legality of Use of Force (Yugoslavia v. Belgium)
 rovisional Measures, Order of 2 June 1999, I.C.J. Reports 1999 (I),
 138, para. 41) ? The Court there considered that “the threat or use of
rce against a State cannot in itself constitute an act of genocide within
e meaning of Article II of the Genocide Convention” (ibid., para. 40).

9. The same could be said of the case at hand ; Russia’s armed activi-
s after 8 August cannot, in and of themselves, constitute acts of racial
 crimination in the sense of Article 1 of CERD unless it is proven that
ey were aimed at establishing a “distinction, exclusion, restriction or
eference based on race, colour, descent, or national or ethnic origin”.
owever, the circumstances of the armed confrontation triggered in the

                                                                        52

ght of 7 to 8 August were such that this cannot be the case. Admittedly,
e ensuing armed conflict concerned a region in which serious ethnic
nsions could lead to violations of humanitarian law, but it is difficult to
nsider that the armed acts in question, in and of themselves and
hether committed by Russia or Georgia, fall within the provisions of
ERD.

 10. Moreover, the majority, unable to find any evidence that the acts
 eged by Georgia fall within the provisions of CERD, has been content
 observe merely that a dispute appears to exist as to the interpretation
 d application of CERD because the two Parties have manifested their
 agreement over the applicability of Articles 2 and 5 of the Convention.
  other words, an argument expounded during oral proceedings has
utated into evidence of the existence of a dispute between the Parties
 rder, para. 112) ! Further, to conclude on this point, the majority has
firmed peremptorily that “the acts alleged by Georgia appear to be
pable of contravening rights provided for by CERD, even if certain of
ese alleged acts might also be covered by other rules of international
w, including humanitarian law” (ibid., par. 112).

11. Even if one accepts, for the sake of argument, that a dispute likely
 fall within the provisions of CERD existed between Georgia and Rus-
  before the seisin of the Court, it must be asked whether this consti-
 es a dispute, in the express terms used in Article 22 of CERD, “which
not settled by negotiation or by the procedures expressly provided for
 this Convention”.
12. With regard to negotiations, the Court begins by seeking the literal
eaning of Article 22, which “does not, on its plain meaning, suggest
at formal negotiations . . . or recourse to the procedure referred to in
 ticle 22 thereof constitute preconditions to be fulfilled before the seisin
 the Court” (ibid., paras. 114 and 115) ; this would amount to denying
 y legal effect and useful scope to the mention thereof. The Court then
 mits that the questions concerning CERD should have been raised
tween the Parties, referring specifically in this regard to the bilateral
ntacts between the Parties and certain representations made to the
curity Council, even though nowhere in these has Georgia accused
ussia of racial discrimination. Thus, in our opinion, the very substance
 CERD was never debated between the Parties before the filing of a
 im before the Court.

13. It is very surprising that the Court has chosen to disregard this
econdition to any judicial action when Georgia itself has recognized
at “even where an obligation to negotiate prior to seising the Court
es exist, it is well established that it does not require the parties to con-
 ue with negotiations which show every sign of being unproductive”
R 2008/25, p. 19 (Crawford)). Indeed, this is what emerges from the
 isprudence of the Court and its predecessor, the Permanent Court of

                                                                          53

ternational Justice. For the condition of prior negotiation to be ful-
ed, it suffices for an attempt to have been made and for it to have
come clear at some point that there was no chance of success. In any
ent, it is clear that when negotiation is expressly provided for by a
 aty, the Court cannot ignore this prior condition without explanation ;
 r can the Court dispose of this condition merely by observing that the
 estion has not been resolved by negotiation. The Judgment in Mav-
mmatis Palestine Concessions has often been quoted on this point in
 er decisions :
     “The true value of this objection will readily be seen if it be
  remembered that the question of the importance and chances of suc-
  cess of diplomatic negotiations is essentially a relative one. Negotia-
  tions do not of necessity always presuppose a more or less lengthy
  series of notes and despatches ; it may suffice that a discussion
  should have been commenced, and this discussion may have been
  very short ; this will be the case if a dead lock is reached, or if finally
  a point is reached at which one of the Parties definitely declares him-
  self unable, or refuses, to give way, and there can therefore be no
  doubt that the dispute cannot be settled by negotiation.” (Mavrom-
  matis Palestine Concessions, Judgment No. 2, 1924, P.C.I.J., Series
  A, No. 2, p. 3 ; emphasis in the original).

14. In the case concerning Armed Activities on the Territory of the
 ngo (New Application : 2002) (Democratic Republic of the Congo v.
wanda), the present Court issued an Order on 10 July 2002, in which it
called that :
  “the Congo further claims to found the jurisdiction of the Court on
  Article 29 of the Convention on Discrimination against Women,
  providing :
       ‘Any dispute between two or more States Parties concerning the
    interpretation or application of the present Convention which is
    not settled by negotiation shall, at the request of one of them, be
    submitted to arbitration. If within six months from the date of the
    request for arbitration the parties are unable to agree on the
    organization of the arbitration, any one of those parties may refer
    the dispute to the International Court of Justice by request in con-
    formity with the Statute of the Court.’” (Provisional Measures,
    Order of 10 July 2002, I.C.J. Reports 2002, pp. 246-247, para. 76.)

 e Court considered that “at this stage in the proceedings the Congo
s not shown that its attempts to enter into negotiations or undertake
bitration proceedings with Rwanda . . . concerned the application of
ticle 29 of the Convention” (ibid., para. 79).
15. Thus, it is not sufficient that there have been contacts between the
rties (see paragraph 12 above) ; these contacts must have been regard-

                                                                          54

g the subject of the dispute, either the interpretation or application of
e Convention. Even so, this precedent may not be dismissed in the
esent case, given that the two compromissory clauses are different, in
at Article 29 of the Convention on Discrimination against Women
quires arbitration after negotiation and before filing suit in the Court.
 fact, when it rendered its judgment on 3 February 2006 on jurisdiction,
e Court concluded that Article 29 established cumulative conditions
 d that it “must therefore consider whether the preconditions on its sei-
  . . . have been satisfied in this case” (Armed Activities on the Territory
  the Congo (New Application : 2002) (Democratic Republic of the
 ngo v. Rwanda), Jurisdiction of the Court and Admissibility of the
 plication, Judgment, I.C.J. Reports 2006, p. 39, para. 87).
 16. The very least that the Court should have done was to ask itself
hether negotiations had been opened and whether they were likely to
 d to a certain result, but it did not do so. Thus, it is understandable
hy a State party to CERD, in this case Russia, finds it unacceptable
r an action to be brought against it before the Court without having
en first advised of Georgia’s grievances with regard to this
onvention.
 17. We now come to the alternative precondition stipulated in Arti-
  22 of CERD, namely, that the dispute has not been settled by “the
ocedures expressly provided for in this Convention”.
 18. As was the case for negotiation, the Court is content here to
 serve that “neither Party claims that the issues in dispute have been
ought to the attention of the Committee” (Article 11 of the Conven-
 n) (Order, para. 116), and to conclude from this that the dispute has
 t been resolved by way of the procedures provided for in the Conven-
 n. One cannot but be puzzled by this interpretation, which confirms
ither the ordinary meaning of Article 22 nor its object and purpose
hich is to encourage the maximum number of countries to submit to
e jurisdiction of the Court, with the assurance that the procedures
ovided for in the Convention will first be exhausted ; nor does it
 er to the travaux préparatoires for this Article when it was drafted
   the Third Committee of the General Assembly of the United
ations.
 The Court could have considered that the seriousness of the situation
hen armed conflict broke out on 7-8 August did not allow recourse
  these procedures, but this would set little store by the procedure
r urgency and rapid alert established by the Committee for the Eli-
 nation of Racial Discrimination in 1993 to allow it to intervene more
 ectively in cases of possible violations of the Convention (Report of the
ommittee for the Elimination of Racial Discrimination, doc. A/48/18,
nn. III).
 19. Therefore, we consider that the majority has wrongly decided that
e Court has jurisdiction prima facie to hear this case under Article 22 of
ERD, in so far as it has neither succeeded in establishing the existence
 a dispute over the interpretation or application of that Convention nor

                                                                         55

monstrated that the precondition for the seisin of the Court has been
isfied.
20. Even if jurisdiction prima facie were established, according to the
isprudence of the Court two further conditions, namely the existence
a risk of irreparable harm to the rights in dispute and urgency, have to
 met.

21. In our opinion, the Order nowhere demonstrates the existence of
y risk of irreparable harm to Georgia’s rights under CERD. The Court
nfines itself to a petitio principii when it states that “the rights in ques-
 n in these proceedings . . . are of such a nature that prejudice to them
uld be irreparable” (Order, para. 142), defining neither the precise
anner in which they are threatened nor the irreparable harm which they
 ght suffer. The Court thus appears to suggest that certain rights may
tomatically fulfil the irreparable harm criterion, without analysing the
al facts on the ground or the actual threat against the said rights. With
gard to the expulsions alleged by Georgia and attributed by it to Rus-
 , they cannot in and of themselves be considered to constitute irrepa-
ble harm, since the Court, if it arrives at the merits stage in this case,
n always order that the expelled individuals be allowed to return to
eir homes and be granted appropriate compensation. It is even more
 ficult to claim irreparable harm to the rights in dispute when the
propriate organs of the United Nations have reported that thousands
 persons have, since the cessation of hostilities, returned to their homes
  Abkhazia and South Ossetia, and when the ceasefire agreement of
  August 2008 provides that negotiations will soon open in Geneva, on
  October 2008, between all the parties, concerning, inter alia, the pro-
essive return of the displaced persons.


22. With regard to urgency, there simply is none, since after conclu-
 n of the ceasefire agreement, European Union observers have now
en deployed to monitor the ceasefire and the return of troops of both
untries to their positions before 7 August 2008, and the observers from
e United Nations Mission in Georgia and those from the Organization
r Security and Co-operation in Europe will continue their missions in
bkhazia and South Ossetia respectively.

 23. Therefore, one has no choice but to observe not only that the
ourt does not have jurisdiction prima facie to pronounce on the merits
 this case, but that the conditions established in the jurisprudence for
e indication of provisional measures are obviously not met.
 24. This weakness in the Order has not completely escaped the atten-
 n of the majority and is echoed in the operative clause, which ulti-
ately asks both Parties to respect the Convention, which they are in any
ent obliged to do, with or without provisional measures.


                                                                          56

25. Thus, even though we are in agreement with this obvious conclu-
n, we have had to vote against this Order of the Court which is not
ll founded in law.

                         (Signed) Awn Shawkat AL-KHASAWNEH.
                              (Signed) Raymond RANJEVA.
                                 (Signed) SHI Jiuyong.
                              (Signed) Abdul G. KOROMA.
                                 (Signed) Peter TOMKA.
                             (Signed) Mohamed BENNOUNA.
                              (Signed) Leonid SKOTNIKOV.




                                                                57

